                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            RAFAEL ARROYO JR.,
                                   7                                                        Case No. 16-cv-06181-JCS
                                                            Plaintiff,
                                   8
                                                    v.                                      ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART MOTION FOR
                                            SAMEER ABDO ALDABASHI, et al.,                  DEFAULT JUDGMENT
                                  10
                                                            Defendants.                     Re: Dkt. No. 58
                                  11

                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           Plaintiff Rafael Arroyo, Jr. brought this action under the federal Americans with

                                  14   Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act against Defendants Sameer

                                  15   Aldabashi (in his capacity as trustee of the Kassim S. Aldabashi Revocable Trust) and Saleh and

                                  16   Brothers Corporation (the “Corporation”) for failure to provide a parking space able to

                                  17   accommodate Arroyo’s wheelchair van at Defendants’ store. After counsel for Defendants

                                  18   withdrew, the Court issued an order to show cause why Defendants’ default should not be entered,

                                  19   and the Clerk entered their default on July 24, 2018. Arroyo now moves for default judgment.

                                  20   The Court held a hearing on October 5, 2018. For the reasons discussed below, Arroyo’s motion

                                  21   is GRANTED as to his claim for damages under the Unruh Act, but DENIED as to his claim for

                                  22   injunctive relief under the ADA.1

                                  23   II.     BACKGROUND
                                  24           A.        Allegations of the Complaint
                                  25           Arroyo alleges that Defendant Aldabashi owns property at 675 98th Street, Oakland,

                                  26   California and that the Corporation owns the Saleh Smoke House and Market (the “Store”) located

                                  27

                                  28
                                       1
                                        Prior to Defendants’ default, all parties consented to the jurisdiction of the undersigned
                                       magistrate judge for all purposes pursuant to 28 U.S.C. § 636(c).
                                   1   at that property. Compl. (dkt. 1) ¶¶ 2–4. Arroyo is paraplegic and uses a wheelchair for mobility.

                                   2   Id. ¶ 1. He regularly travels to Northern California during the fall to attend Oakland Raiders

                                   3   football games, for which he has season tickets. Id. ¶ 23. Arroyo would like to patronize the Store

                                   4   when he attends football games because it is conveniently located. See id. ¶¶ 24–25.

                                   5          Arroyo visited the Store in October of 2016 to shop. Id. ¶ 10. Although the Store provides

                                   6   parking spaces for its patrons, and had three parking spaces marked as reserved for customers with

                                   7   disabilities, none of the parking spaces complied with the ADA Accessibility Guidelines (the

                                   8   “Guidelines”). Id. ¶¶ 12–13, 15, 19. Arroyo alleges that two of the marked parking spaces did not

                                   9   have access aisles next to them, and the third marked space had an access aisle that was only 47

                                  10   inches wide, which is narrower than the Guidelines require. Id. ¶¶ 16–17. Arroyo was deterred

                                  11   from shopping at the Store. Id. ¶ 28.

                                  12          Arroyo alleges that Defendants have no plan to provide accessible parking spaces, but
Northern District of California
 United States District Court




                                  13   could readily do so. Id. ¶¶ 21, 27. He asserts claims for violation of the ADA and violation of

                                  14   California’s Unruh Civil Rights Act. Id. ¶¶ 31–40.

                                  15          B.    Declaration of Rafael Arroyo, Jr.
                                  16          Arroyo’s declaration includes many of the same factual assertions as his complaint. See

                                  17   generally Arroyo Decl. (dkt. 58-5). In addition, Arroyo states that he drives a specially modified

                                  18   van that deploys a ramp so that he can enter and exit the vehicle in his wheelchair. Id. ¶ 3. Arroyo

                                  19   “need[s] the full ‘van accessible’ access aisle in order to safely transfer to and from [his] van.” Id.

                                  20   He no longer attempts to use non-compliant parking spaces lacking access aisles because in the

                                  21   past he has been injured or trapped outside of his van when he used such parking spaces. Id. ¶ 4.

                                  22          When Arroyo visited the Store on October 8, 2016, he found “no accessible parking spaces

                                  23   with a van access aisle,” and therefore “could not safely park.” Id. ¶¶ 5–6. Arroyo states that he

                                  24   has also been deterred from visiting the Store on other occasions, including when he was in the

                                  25   same area about a week after his first visit, and that he would like to visit the Store if it provides

                                  26   accessible parking in the future. Id. ¶¶ 8–9.

                                  27          C.    Declaration of Tim Wegman
                                  28          Tim Wegman, an investigator hired by Arroyo’s attorneys, visited the Store on October 12,
                                                                                          2
                                   1   2016, four days after Arroyo’s visit. See Wegman Decl. (dkt. 58-6) ¶ 2. Wegman states that of

                                   2   twenty-one parking spaces at the Store, two were marked for disabled customers with the

                                   3   international symbol of accessibility but had no access aisles, and a third parking space had a

                                   4   narrow access aisle that Wegman measured to be 47 inches wide. Id. ¶¶ 3–4. Wegman measured

                                   5   the parking space itself to be 120 inches wide. Id. ¶ 4. Wegman attaches photographs of the

                                   6   parking lot, which suggest that he might not have correctly measured from centerlines of the

                                   7   marking lines in the parking lot (or included the full width of the line for the side of the aisle not

                                   8   adjacent to a parking space), and thus might have underreported the width of spaces and aisles by

                                   9   one or two inches. See id. ¶ 5 & Ex. 4; 36 C.F.R. Pt. 1191, App. B, § 502.1. Arroyo states in his

                                  10   declaration that Wegman’s photographs accurately depict the parking lot at the Store. Arroyo

                                  11   Decl. ¶ 7.

                                  12          D.    Declaration of Russell Handy
Northern District of California
 United States District Court




                                  13          Arroyo’s attorney Russell Handy, from the Center for Disability Access, submits a

                                  14   declaration detailing the steps that Arroyo’s counsel took to determine that Defendants’ owned the

                                  15   Store, the time that counsel devoted to the case, and the qualifications of a number of attorneys

                                  16   who worked on the case. See generally Handy Decl. (dkt. 58-4). Handy asserts that he, Mark

                                  17   Potter, and Phyl Grace (each with more than twenty years of experience practicing law) are

                                  18   qualified to bill at $425 per hour, and that Christina Carson and Dennis Price2 (both of whom

                                  19   graduated from law school in 2011) are qualified to bill at $350 per hour. Id. ¶¶ 7–11. Handy

                                  20   attaches billing records indicating that Arroyo’s counsel incurred costs of $660—consisting of

                                  21   $200 for an investigator, $400 for the filing fee, and $60 for service—and fees totaling $13,002.50

                                  22   for 33.4 hours of attorney time. See id. (attachment).

                                  23          E.    Motion for Default Judgment
                                  24          Arroyo moves for default judgment on his ADA and Unruh Act claims, seeking an

                                  25   injunction under the ADA and statutory damages under the Unruh Act. See generally Mot. (dkt.

                                  26
                                  27   2
                                         The paragraph addressing Dennis Price’s qualifications neglects to include his billing rate, but
                                  28   the rate is apparent from the billing records attached to Handy’s declaration. See Handy Decl.
                                       ¶ 11 & Attachment.
                                                                                          3
                                   1   58-1). Arroyo seeks for $4,000 for his visit to the Store, an additional $4,000 for being deterred

                                   2   from visiting the Store when he was in the area the following week, and attorneys’ fees totaling

                                   3   $13,002.50 (for a total monetary judgment of $21,002.503)

                                   4   III.        ANALYSIS
                                   5           A.       Legal Standard
                                   6               After default has been entered against a party, a district court may grant an application for

                                   7   default judgment in its discretion. See Fed. R. Civ. P. 55(b)(2). If the court is satisfied that

                                   8   jurisdiction is proper and that service of process upon the defendant was adequate, it then

                                   9   considers several factors in determining whether to grant default judgment:

                                  10                      (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                          plaintiff’s substantive claim, (3) the sufficiency of the complaint,
                                  11                      (4) the sum of money at stake in the action, (5) the possibility of a
                                                          dispute concerning material facts, (6) whether the default was due to
                                  12                      excusable neglect, and (7) the strong policy underlying the Federal
Northern District of California
 United States District Court




                                                          Rules of Civil Procedure favoring decisions on the merits.
                                  13
                                       Eitel v. McCool, 782 F.2d 1470, 1471−72 (9th Cir. 1986). In making its decision, the court takes
                                  14
                                       all factual allegations in the complaint, except those relating to damages, as true. TeleVideo Sys.,
                                  15
                                       Inc. v. Heidenthal, 826 F.2d 915, 917−18 (9th Cir. 1987) (citing Geddes v. United Fin. Grp., 559
                                  16
                                       F.2d 557, 560 (9th Cir. 1977)).
                                  17
                                              B.      Eitel Factors
                                  18
                                                   Several of the Eitel factors weigh in favor of granting default judgment simply by virtue of
                                  19
                                       the fact that Defendants have not retained new counsel so that they can continue to participate in
                                  20
                                       this action.4 Arroyo will be left without a remedy, and therefore prejudiced, if default judgment is
                                  21
                                       not granted. The sum of money at stake is justified under applicable statutes and is not excessive.
                                  22
                                       Defendants had ample opportunity to retain new counsel after the Court issued the order to show
                                  23
                                       cause, and there is no indication that their default is due to excusable neglect. Defendants could
                                  24
                                       perhaps dispute some of the material facts if they participated in the case, but they have offered no
                                  25

                                  26   3
                                         Although the itemized billing summary attached to attorney Russell Handy’s declaration
                                  27   includes $660 in litigation expenses, neither Arroyo’s motion nor his proposed judgment includes
                                       that amount.
                                       4
                                  28     As a trustee and a corporation, neither defendant can proceed without counsel. See Civ. L.R.
                                       3-9; Order to Show Cause (dkt. 47).
                                                                                         4
                                   1   evidence in their defense thus far and have shown no sign of resuming their defense. Finally,

                                   2   while there is a strong public policy favoring the resolution of disputes on the merits, that is not

                                   3   possible in this case because Defendants failed to retain new counsel in response to the Court’s

                                   4   order to show cause and thus cannot participate in the case.

                                   5          The remaining factors, “the merits of plaintiff’s substantive claim” and “the sufficiency of

                                   6   the complaint,” are intertwined where, as here, the case has not advanced significantly beyond the

                                   7   pleading stage and what little evidence has been submitted generally parallels the allegations of

                                   8   the complaint. As detailed below, the Court finds that these factors also favor granting default

                                   9   judgment.

                                  10          C.    Arroyo Has Not Shown Entitlement to Injunctive Relief
                                  11          “To prevail on a discrimination claim under Title III [of the ADA], a plaintiff must show

                                  12   that: (1) he is disabled within the meaning of the ADA; (2) the defendant is a private entity that
Northern District of California
 United States District Court




                                  13   owns, leases, or operates a place of public accommodation; and (3) the plaintiff was denied public

                                  14   accommodations by the defendant because of his disability.” Arizona ex rel. Goddard v. Harkins

                                  15   Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir. 2010) (citing Molski v. M.J. Cable, Inc., 481

                                  16   F.3d 724, 730 (9th Cir. 2007). There is no question that Arroyo (who is paraplegic) is disabled or

                                  17   that the Store is a public accommodation. The question of whether Defendants currently own or

                                  18   operate the Store is problematic. Because the issue of whether Arroyo was denied accommodation

                                  19   also factors into his Unruh Act claim, this order addresses that question before returning to the

                                  20   issue of current ownership.

                                  21          Failure to comply with the ADA Guidelines generally constitutes a denial of

                                  22   accommodation. See, e.g., Oliver v. Ralphs Grocery Co., 654 F.3d 903, 904–05 (9th Cir. 2011).5

                                  23

                                  24   5
                                         It is not clear from the record when parking lot at the Store was built or configured, but for
                                  25   “existing facilities,” the ADA requires removal of barriers “‘where such removal is readily
                                       achievable.’” See Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011)
                                  26   (quoting 42 U.S.C. § 12182(b)(1)(A)(iv). Courts have generally held that whether such removal is
                                       not readily achievable is an affirmative defense that is waived if not raised. See, e.g., Wilson v.
                                  27   Haria & Gogri Corp., 479 F. Supp. 2d 1127, 1133 & n.7 (E.D. Cal. 2007) (collecting authority).
                                       Here, to the extend that Defendants’ answers raise such a defense, Defendants have not supported
                                  28   that defense with any evidence, and thus have not met their burden to show that compliance is not
                                       readily achievable.
                                                                                          5
                                   1   The Ninth Circuit has “held that ‘obedience to the spirit of the ADA’ does not excuse

                                   2   noncompliance with the [Guidelines’] requirements,” which “are as precise as they are

                                   3   thorough, and the difference between compliance and noncompliance with the standard of full and

                                   4   equal enjoyment established by the ADA is often a matter of inches.” Chapman v. Pier 1 Imports

                                   5   (U.S.) Inc., 631 F.3d 939, 945–46 (9th Cir. 2011) (quoting Long v. Coast Resorts, Inc., 267 F.3d

                                   6   918, 923 (9th Cir. 2001)). The Guidelines require that a parking facility that, like the lot at the

                                   7   Store, has less than twenty-six parking spaces must have at least one “van parking space,” which

                                   8   either must be at least 132 inches wide and adjacent to an aisle at least 60 inches wide, or must be

                                   9   at least 96 inches wide and adjacent to an aisle at least 96 inches wide. 36 C.F.R. Pt. 1191, App.

                                  10   B, §§ 208.2, 208.2.4, 502.2, 502.3, 502.3.1. The 120-inch parking space and 47-inch aisle,6 see

                                  11   Wegman Decl. ¶ 4, provided at the Store do not comply with those requirements. Based on

                                  12   Arroyo’s statement that he cannot safely and reliably enter and exit his wheelchair van in a space
Northern District of California
 United States District Court




                                  13   that does not satisfy the Guidelines’ requirements for van-accessible spaces, see Arroyo Decl. ¶ 3,

                                  14   the Store’s failure to provide Arroyo with such a space constitutes a denial of accommodation

                                  15   under the ADA.

                                  16          Arroyo has not shown, however, that Defendants currently own or operate the Store.

                                  17   “An ADA claim for injunctive relief is moot if . . . the defendant no longer owns or controls the

                                  18   challenged premises.” Johnson v. Rai Rocklin Investments, LLC, No. 2:15-CV-02698-KJM-EFB,

                                  19   2017 WL 3421848, at *2 (E.D. Cal. Aug. 9, 2017). Although Arroyo’s counsel researched the

                                  20   Store’s ownership before filing the case (Handy Decl. ¶ 3), and Defendants admitted that they

                                  21   owned or operated the Store in their answers (Aldabashi Answer (dkt. 12) ¶¶ 2–3; Corporation

                                  22   Answer (dkt. 15) ¶¶ 4–5), nearly two years have elapsed since the case was filed, and it has been

                                  23   well over a year since Defendants answered the complaint. Arroyo’s counsel conceded at the

                                  24   hearing that he had no evidence that Defendants currently own or operate the Store, and did not

                                  25   contest the Court’s conclusion that injunctive relief should be denied on that basis. With no

                                  26
                                       6
                                  27     As previously noted, it is not clear that Wegman correctly measured from the centerlines of
                                       marking lines (or included the full width of the line marking the side of the aisle not adjacent to a
                                  28   parking space). The Court need not resolve that issue, as a difference of a few inches would not
                                       render the parking space and access aisle compliant with the Guidelines.
                                                                                          6
                                   1   showing of current ownership, the Court declines to grant Arroyo judgment on his ADA claim for

                                   2   injunctive relief, and DENIES his motion as to that claim.

                                   3          D.    Arroyo Is Entitled to Judgment and Damages on His Unruh Act Claim
                                   4          Under California law, a violation of the ADA also constitutes a violation of the Unruh Act.

                                   5   Cal. Civ. Code § 51(f). A plaintiff is entitled to statutory damages of $4,000 under the Unruh Act

                                   6   for each instance where the plaintiff is denied equal access. Id. § 52(a). Such a denial occurs

                                   7   either: (1) “if the plaintiff personally encounter[s] the violation on a particular occasion” and

                                   8   “experience[s] difficulty, discomfort, or embarrassment because of the violation”; or (2) if “the

                                   9   plaintiff [is] deterred from accessing a place of public accommodation on a particular occasion,”

                                  10   which requires a showing both that the “plaintiff had actual knowledge of a violation or violations

                                  11   that prevented or reasonably dissuaded the plaintiff from accessing a place of public

                                  12   accommodation that the plaintiff intended to use on a particular occasion” and that the violation
Northern District of California
 United States District Court




                                  13   “would have actually denied the plaintiff full and equal access if the plaintiff had accessed the

                                  14   place of public accommodation on that particular occasion.” Id. § 55.56(a)–(d).7

                                  15          Because a claim for damages under the Unruh Act looks to past harm, a change in

                                  16   ownership does not moot this claim. See, e.g., Johnson, 2017 WL 3421848, at *2–3 (declining to

                                  17   dismiss an Unruh Act claim for damages after dismissing an ADA claim for injunctive relief as

                                  18   moot). While the Court could in its discretion decline to exercise supplemental jurisdiction over

                                  19   the state Unruh Act claim after dismissing the federal ADA claim, see 28 U.S.C. § 1367(c)(3), the

                                  20   Court elects to continue to exercise supplemental jurisdiction in the interest of efficiency, as the

                                  21   case has been sufficiently developed to grant judgment and requiring Arroyo to file a new

                                  22   complaint in state court would serve no purpose.

                                  23          Arroyo states that he visited the Store, observed that no parking space satisfied the

                                  24   Guidelines and his needs, and experienced “difficulty as [he] could not safely park.” Arroyo Decl.

                                  25   ¶¶ 5–6. Arroyo is therefore entitled to statutory damages for having “personally encountered the

                                  26
                                  27
                                       7
                                        Under the statute, certain “technical violation are presume not to cause a person difficulty,
                                       discomfort, or embarrassment.” Cal. Civ. Code § 55.56(e). Failure to provide a sufficiently wide
                                  28   van parking space and access aisle is not listed among those presumptively non-recoverable
                                       violations. See id.
                                                                                         7
                                   1   violation” and “experienc[ing] difficulty” as a result. See Cal. Civ. Code § 55.56(b)–(c). Arroyo

                                   2   also states that he was deterred from visiting the Store on other occasions, including one particular

                                   3   instance when he was in the area a week after his first visit. Arroyo Decl. ¶ 8. Based on his visit

                                   4   to the Store a week prior, the Court is satisfied that Arroyo had “actual knowledge of [the]

                                   5   violation” sufficient to support statutory damages for having been deterred from returning. See

                                   6   Cal. Civ. Code § 55.56(d). Arroyo is therefore entitled to statutory damages for two instances

                                   7   where he was affected or deterred by the Store’s failure to provide a van parking space, totaling

                                   8   $8,000.

                                   9          E.      Arroyo Is Entitled to Attorneys’ Fees
                                  10             The Unruh Act allows a prevailing plaintiff to recover attorneys’ fees and costs. Cal. Civ.

                                  11   Code § 52(a). The declaration of Russell Handy includes detailed records of the time that

                                  12   Arroyo’s attorneys spent on this case, and the Court finds that both the total number of hours spent
Northern District of California
 United States District Court




                                  13   on the case (33.4) and the hourly billing rates for Arroyo’s attorneys ($350 for lawyers with at

                                  14   least five years of experience when the case was filed, and $425 for lawyers with at least twenty

                                  15   years of experience) are reasonable and well supported. Arroyo is therefore entitled to the

                                  16   $13,002.50 in fees that he requests.

                                  17             The billing summary attached to Handy’s declaration also refers to $660 in litigation

                                  18   expenses. Because those costs are not referenced in Arroyo’s motion, his proposed judgment, or

                                  19   Handy’s declaration, the Court declines to award Arroyo more than he has requested, and does not

                                  20   reach the question of whether the $660 in costs is reasonable or could appropriately be included in

                                  21   a judgment.

                                  22   IV.       CONCLUSION
                                  23             For the reasons discussed above, Arroyo’s motion for default judgment is GRANTED as to

                                  24   his Unruh Act claim but DENIED as to his ADA claim. The Clerk is instructed to enter judgment

                                  25   in Arroyo’s favor in the amount of $21,002.50.

                                  26             IT IS SO ORDERED.

                                  27   Dated: October 15, 2018                           ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
                                                                                          8
